United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2009 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-53573 St. Joseph Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 26-3616144 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1901 Frederick Avenue, St. Joseph, Missouri (Address of Principal Executive Offices) Zip Code (816) 233-5148 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section 12(b) of the Act: None Securities Registered Pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES oNO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YESoNOx Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YESxNO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YESoNO x As of March 30, 2010, there were issued and outstanding 376,918 shares of the Registrant’s Common Stock. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the last sale price on June 30, 2009 was $3,035,720. DOCUMENTS INCORPORATED BY REFERENCE 1.Portions of Annual Report to Stockholders (Parts II and IV) 2.Proxy Statement for the 2010 Annual Meeting of Stockholders of the Registrant (Part III) St. Joseph Bancorp, Inc. Annual Report on Form 10-K For The Year Ended December 31, 2009 Table of Contents ITEM 1. Business 2 ITEM 1A. Risk Factors 30 ITEM 1B. Unresolved Staff Comments 30 ITEM 2. Properties 30 ITEM 3. Legal Proceedings 31 ITEM 4. [Reserved] 31 ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Securities 31 ITEM 6. Selected Financial Data 32 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM 8. Financial Statements and Supplementary Data 32 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 32 ITEM 9A. (T) Controls and Procedures 32 ITEM 9B. Other Information 33 ITEM 10. Directors, Executive Officers, and Corporate Governance 33 ITEM 11. Executive Compensation 33 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 34 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 34 ITEM 14. Principal Accountant Fees and Services 34 ITEM 15. Exhibits and Financial Statement Schedules 34 SIGNATURES 35 PART I Forward Looking Statements This Annual Report contains forward-looking statements, which can be identified by the use of words such as “estimate,” “project,” “believe,” “intend,” “anticipate,” “plan,” “seek,” “expect,” “will,” “may” and words of similar meaning.These forward-looking statements include, but are not limited to: ● statements of our goals, intentions and expectations; ● statements regarding our business plans, prospects, growth and operating strategies; ● statements regarding the asset quality of our loan and investment portfolios; and ● estimates of our risks and future costs and benefits. These forward-looking statements are based on our current beliefs and expectations and are subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change.We are under no duty to and do not take any obligation to update any forward-looking statements after the date of this Annual Report. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: ● general economic conditions, either nationally or in our market area, that are worse than expected; ● competition among depository and other financial institutions; ● inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; ● adverse changes in the securities markets; ● changes in laws or government regulations or policies affecting financial institutions, including changes in regulatory fees and capital requirements; ● our ability to enter new markets successfully and capitalize on growth opportunities; ● our ability to successfully integrate acquired entities; ● changes in consumer spending, borrowing and savings habits; ● changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board, the Securities and Exchange Commission and the Public Company Accounting Oversight Board; ● changes in our organization, compensation and benefit plans; ● changes in our financial condition or results of operations that reduce capital available to pay dividends; ● regulatory changes or actions; and ● changes in the financial condition or future prospects of issuers of securities that we own. Because of these and a wide variety of other uncertainties, our actual future results may be materially different from the results indicated by these forward-looking statements. ITEM 1. Business St. Joseph Bancorp, Inc. St. Joseph Bancorp, Inc. (“St. Joseph Bancorp” or the “Company”) is incorporated in the State of Maryland.We have not engaged in any business to date, other than owning all of the issued and outstanding stock of Midwest Federal Savings and Loan Association of St. Joseph (“Midwest Federal Savings”), a federally chartered savings association that converted to a stock savings association in connection with our initial public offering of common stock in January 2009.In the future, St. Joseph Bancorp, Inc., as the holding company of Midwest Federal Savings, is authorized to pursue other business activities permitted by applicable laws and regulations, which may include the acquisition of banking and financial services companies.See “—Supervision and Regulation—Holding Company Regulation” for a discussion of the activities that are permitted for savings and loan holding companies.We currently have no understandings or agreements to acquire other financial institutions.We may also borrow funds for reinvestment in Midwest Federal Savings. We completed our initial public offering of common stock on January 30, 2009. In that offering, St. Joseph Bancorp, Inc. sold 376,918 shares of common stock at $10.00 per share. After offering expenses of $804,000 attributable to the offering, net proceeds excluding ESOP loan amounted to $3.0 million.St. Joseph Bancorp, Inc. contributed $1.5 million of the net proceeds of the offering to Midwest Federal Savings. Our cash flow depends on earnings from the investment of the net proceeds from the offering that we retained, and any dividends we receive from Midwest Federal Savings.St. Joseph Bancorp, Inc. neither owns nor leases any property, but instead pays a fee to Midwest Federal Savings for the use of its premises, equipment and furniture.At the present time, we employ only persons who are officers of Midwest Federal Savings to serve as officers of St. Joseph Bancorp, Inc. Our executive offices are located at 1901 Frederick Avenue, St. Joseph, Missouri64501.Our telephone number at this address is (816) 233-5148. Midwest Federal Savings and Loan Association of St. Joseph Midwest Federal Savings and Loan Association of St. Joseph is a federally chartered savings and loan association located in St. Joseph, Missouri.Midwest Federal Savings is a community-oriented savings association with total assets of $23.2 million, net loans of $12.8 million, total deposits of $15.3 million and total equity of $6.8 million at December 31, 2009.Midwest Federal Savings provides financial services to individuals, families and businesses through its main office in St. Joseph, Missouri. Midwest Federal Savings’ business consists primarily of accepting deposits from the general public and investing those deposits, together with funds generated from operations, in one- to four-family residential mortgage loans.At December 31, 2009, one- to four-family residential mortgage loans totaled $11.6 million, or 89.9% of our loan portfolio.We also invest in various investment securities.Our profitability depends primarily on our net interest income, which is the difference between the income we receive on our loans and other assets and our cost of funds, which consists of the interest we pay on deposits. Midwest Federal Savings offers a variety of deposit accounts, including savings accounts, NOW accounts and certificates of deposit. We intend to expand and diversify our lending programs to include commercial real estate loans, construction loans and a variety of consumer loans.We have implemented a program to originate adjustable rate residential mortgages, as well as a Home Equity Line of Credit program, both of which were introduced in the first quarter of 2009.We intend to expand our banking franchise by opening a branch office in St. Joseph, Missouri in 2010. 2 Midwest Federal Savings’ executive offices are located at 1901 Frederick Avenue, St. Joseph, Missouri 64501.Its telephone number is (816) 233-5148. Market Area Midwest Federal Savings primarily serves communities located in Buchanan and Andrew Counties in Missouri from its main office in St. Joseph.St. Joseph is the largest city in Northwest Missouri and is located near the Missouri/Kansas border approximately 35 miles north of Kansas City.St. Joseph serves as the county seat for Buchanan County.St. Joseph has a diversified economy with major employers in the fields of education, health and social services, healthcare, animal pharmaceuticals, and retail trade. The largest employers in St. Joseph are Heartland Health, Triumph Foods and the St. Joseph School District.Andrew County is primarily an agricultural county with livestock, grain and fruit farms. Competition We face significant competition in both originating loans and attracting deposits.Our market area has a large number of financial institutions, most of which are significantly larger institutions with greater financial resources than Midwest Federal Savings, and all of which are our competitors to varying degrees.Our competition for loans comes principally from commercial banks, savings banks, mortgage banking companies, credit unions, insurance companies and other financial service companies.Our most direct competition for deposits has historically come from commercial banks, savings banks and credit unions.We face additional competition for deposits from non-depository competitors such as mutual funds, securities and brokerage firms and insurance companies. Recent Economic and Regulatory Developments The United States economy entered a recession in the fourth quarter of 2007.Throughout the course of 2008 and in the first quarter of 2009, economic conditions continued to worsen, due in large part to the fallout from the collapse of the sub-prime mortgage market. While we did not originate or invest in sub-prime mortgages, our lending business is tied, in large part, to the housing market.Declines in home prices, increases in foreclosures and higher unemployment have adversely affected the credit performance of real estate-related loans, resulting in the write-down of asset values. The continuing housing slump also has resulted in reduced demand for the construction of new housing, further declines in home prices, and increased delinquencies on residential, commercial and construction mortgage loans.Further, the ongoing concern about the stability of the financial markets in general has caused many lenders to reduce or cease providing funding to borrowers. These conditions may also cause a further reduction in loan demand, and increases in our non-performing assets, net charge-offs and provisions for loan losses. In response to the financial crises affecting the banking system and financial markets, the U.S. Congress has passed legislation and the U.S. Treasury has promulgated programs designed to purchase assets from, provide equity capital to, and guarantee the liquidity of the financial services industry.The U.S. government continues to evaluate and develop various programs and initiatives designed to stabilize the financial and housing markets and stimulate the economy, including the U.S.Treasury’s recently announced financial stability plan and the recently announced foreclosure prevention program.There can be no assurance that actions of the U.S. Government, Federal Reserve and other governmental and regulatory bodies for the purpose of stabilizing the financial markets will achieve the intended effect.In addition, new laws, regulations, and other regulatory changes will increase our costs of regulatory compliance and of doing business, and otherwise affect our operations. Our FDIC insurance premiums have increased, and may continue to increase, because market developments have significantly depleted the insurance fund of the FDIC and reduced the ratio of reserves to insured deposits. New laws, regulations, and other regulatory changes, along with negative developments in the financial services industry and the credit markets, may significantly affect the markets in which we do business, the markets for and value of our loans and investments, and our ongoing operations, costs and profitability.See “Regulation” herein for additional information. 3 Lending Activities Our principal lending activity is the origination of fixed-rate, one- to four-family residential loans with terms of up to 30 years.To a lesser extent, we also originate construction/permanent loans to individuals for the construction and permanent financing of one- to four-family dwellings, second mortgage loans and deposit account loans.We retain in our portfolio all loans that we originate.Although our lending policies permit the origination of commercial real estate loans, commercial business loans and other types of consumer loans, our loan portfolio has generally not included such loans in recent years.At December 31, 2009, one- to four-family residential mortgage loans totaled $11.6 million, or 89.9% of our loan portfolio, commercial real estate loans totaled $884,000, or 6.9% of our loan portfolio, real estate construction loans totaled $200,000, or 1.6% of our loan portfolio, and other loans totaled $215,000, or 1.7% of our loan portfolio.At that date, second mortgage loans, which are included in the one- to four-family residential mortgage loan category, totaled $208,000, or 1.6% of our loan portfolio. Our lending activities have increased significantly in recent years since Ralph E. Schank was hired in May 2005.For several years prior to that date, Midwest Federal Savings was not very active in the real estate lending market, but under a new business strategy and with Mr. Schank joining our management team in 2005, Midwest Federal Savings has more actively pursued lending activities.As a result, we have grown our loan portfolio from $3.3 million at June 30, 2004 to $12.9 million at December 31, 2009. In accordance with our business plan adopted in connection with the conversion, we plan to implement a program to continue to expand and diversify our loan portfolio.Specifically, in addition to our continuing emphasis on one- to four-family residential lending, we intend to diversify our loan portfolio by focusing on the origination of commercial real estate loans, which we expect will represent an increasing portion of our loan portfolio in future years.In addition, we intend to increase our originations of construction, second mortgage loans, and home equity lines of credit.To a lesser extent, we intend to originate other types of consumer loans, such as automobile, boat and recreational vehicle loans.We also began to originate adjustable-rate residential mortgage loans in 2009.In October 2008 we hired a commercial loan officer.In addition, in conjunction with our expanded lending activities, we expect to hire additional staff. Loan Portfolio Composition.The following table sets forth the composition of our loan portfolio by type of loan at the dates indicated. At December 31, Amount Percent Amount Percent (Dollars in Thousands) Real Estate: One- to four-family (1) $ % $ % Commercial % % Construction % — — % Total real estate % % Consumer and other loans: Home equity line-of-credit 47 % — —
